UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-6558



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHARLES WILLIAM COOK, III,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CR-92-94, CA-96-787-AM)


Submitted:   May 29, 1998                  Decided:   August 24, 1998


Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Charles William Cook, III, Appellant Pro Se.      Dennis Michael
Kennedy, Assistant United States Attorney, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998).

We have reviewed the record and the district court’s opinion and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district

court. United States v. Cook, Nos. CR-92-94; CA-96-787-AM (E.D. Va.

Mar. 10, 1997). Appellant’s motion to produce transcripts at the

Government’s expense is denied, as is his motion to stay this ap-

peal pending the production of the transcripts. We deny Appellant’s

motion for the appointment of counsel and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2